DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayano (US20180173166) in view of JP2016022415.
Regarding claim 1, Kayano discloses an electronic device comprising: 
a housing (1); 
a plate (3) coupled to one surface of the housing; and 
an adhesive member (5)(6) at least partially disposed in a coupling portion between the housing and the plate and including a plurality of layers.
Kayano does not expressly disclose wherein the adhesive member (30D) includes at least one waterproof-ventilation layer to perform a ventilation function (20) and a waterproof function (10).
JP2016022415 discloses adhesive member (30D) includes at least one waterproof-ventilation layer to perform a ventilation function (20) and a waterproof function (10).
It would have been obvious to one of ordinary skill, before the effective filing date of the invention, to incorporate the waterproof function and ventilation function of JP2016022415 into the adhesive member of Kayano.


Regarding claim 2, Kayano in view of JP2016022415 discloses the electronic device of claim 1, wherein the adhesive member further includes: a first adhesive layer (10 – JP2016022415) attached to the housing; and a second adhesive layer (10 – JP2016022415) attached to the plate, wherein the waterproof-ventilation layer (20 – JP2016022415) is interposed between the first adhesive layer and the second adhesive layer.

Regarding claim 3, Kayano in view of JP2016022415 the electronic device of claim 1, wherein the adhesive member is formed in a shape of a circular band (Image 1 – JP2016022415) or a polygonal band corresponding to a frame shape of the plate.


    PNG
    media_image1.png
    510
    728
    media_image1.png
    Greyscale


Regarding claim 4, Kayano in view of JP2016022415 discloses the electronic device of claim 1, further comprising: a protrusion (13) which is disposed in the coupling portion between the housing and the plate and prevents the adhesive member from being compressed to be at a specific thickness or less with respect to external pressure applied to the plate. (Paragraph 0069 – An adhesive having low viscosity may flow downward in the thickness direction of the case body 10. The groove 15 in the step 13 can prevent the adhesive from flowing into the case body 10. The upper face of the windproof member 3 disposed higher than the upper edge of the opening 12 of the case body 10 can prevent the adhesive from flowing on the upper face of the windproof member 3.) 

Regarding claim 5, Kayano in view of JP2016022415 discloses the electronic device of claim 4, wherein the protrusion is disposed at a specified distance to the plate. (Paragraph 0038 – A step 13 protruding from the inner face of the opening 12 toward the interior of the case body 10 is disposed at a predetermined depth from the upper edge face of the case body 10)

Regarding claim 6, Kayano in view of JP2016022415 discloses the electronic device of claim 4, wherein the protrusion is formed in a shape of a circular band or a polygonal band corresponding to a shape of the adhesive member (Paragraph 0046 – The step 13 protrudes toward the interior of the device case 1 by a distance β from the outer face of the windproof member 3).

Regarding claim 7, Kayano in view of JP2016022415 discloses the electronic device of claim 4, wherein the protrusion is disposed at a plurality of points at specified distances along the coupling portion between the housing and the plate. (Paragraph 0095 – In this embodiment, the step 13 is disposed along the entire circumference of the case body 10. Alternatively, steps 13 may be disposed at several positions along the inner circumference of the case body 10).

Regarding claim 8, Kayano in view of JP2016022415 discloses the electronic device of claim 4, wherein the protrusion is integrally formed with the housing (Paragraph 0039 – …the step 13 according to this embodiment is disposed along the entire inner circumference of the opening 12)

Regarding claim 9, Kayano in view of JP2016022415 discloses the electronic device of claim 4.
Kayano in view of JP2016022415 does not expressly disclose wherein the protrusion is formed separately from the housing and coupled to the housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a separable formed protrusion into the protrusion of Kayano in view of JP2016022415 since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (hereinafter Byun) (US20110221688) in view of JP2016022415.
Regarding claim 10, Byun discloses an electronic device (110) comprising: a side bezel structure (11 – Figure 11); a display (113c) disposed inside the side bezel structure; a plate (13b) coupled to the side bezel structure, in a displaying direction of the display; and an adhesive member (15) at least partially disposed in a coupling portion between the side bezel structure and the plate.
Byun does not expressly disclose including a plurality of layers, wherein the adhesive member includes at least one waterproof-ventilation layer having a ventilation function and a waterproof function.
JP2016022415 discloses adhesive member (30D) includes at least one waterproof-ventilation layer to perform a ventilation function (20) and a waterproof function (10).
It would have been obvious to one of ordinary skill, before the effective filing date of the invention, to incorporate the waterproof function and ventilation function of JP2016022415 into the adhesive member of Byun.
One having ordinary skill in the art would have been motivated to do so as the combination is excellent for sound permeability; wherein, the incorporation is suitable for use as a waterproof ventilation member for acoustic members for electronic devices.

Regarding claim 11, Byun in view of JP2016022415 discloses the electronic device of claim 10, wherein the adhesive member further includes: a first adhesive layer (10 – JP2016022415) attached to the housing; and a second adhesive layer (10 – JP2016022415) attached to the plate, wherein the waterproof-ventilation layer (20 – JP2016022415) is interposed between the first adhesive layer and the second adhesive layer.

Regarding claim 12, Byun in view of JP2016022415 discloses the electronic device of claim 10, wherein the adhesive member is formed in a shape of a circular band (Image 1 – JP2016022415) or a polygonal band corresponding to a frame shape of the plate.

Regarding claim 13, Byun in view of JP2016022415 discloses the electronic device of claim 10, further comprising: a protrusion (14) which is disposed in the coupling portion between the side bezel structure and the plate and prevents the adhesive member from being compressed to be at a specific thickness or less with respect to external pressure applied to the plate (Paragraph 0071 – As shown, in order to allow the window 13 to be mounted on the step portion 14, the step portion 14 may need to have a sufficient width and thickness, and thus a window bezel may be wider and thicker. The distance (D) between a display 13c and the window 13b may be at least equal to or greater than thickness of the step portion 14).

claim 14, Byun in view of JP2016022415 discloses the electronic device of claim 13, wherein the protrusion is formed in a shape of a circular band (Paragraph 72) or a polygonal band corresponding to a shape of the adhesive member.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (hereinafter Byun) (US20110221688) in view of JP2016022415 as applied to claims 10-14 above, and further in view of Kayano (US20180173166).
Regarding claim 15, Byun in view of JP2016022415 discloses the electronic device of claim 13.
Byun in view of JP2016022415 does not expressly disclose wherein the protrusion is disposed at a plurality of points at specified distances along the coupling portion between the side bezel structure and the plate.
Kayano disclose wherein the protrusion is disposed at a plurality of points at specified distances along the coupling portion between the housing and the plate. (Paragraph 0095 – In this embodiment, the step 13 is disposed along the entire circumference of the case body 10. Alternatively, steps 13 may be disposed at several positions along the inner circumference of the case body 10).
It would have been obvious to one of ordinary skill, before the effective filing date of the invention, to incorporate a protrusion disposed at a plurality of points at specified distances of Kayano into the protrusion of Byun in view of JP2016022415.
One having ordinary skill in the art would have been motivated to do so to stably position and dispose the plate such that intermittently disposing the steps can even more reduce the weight of the electronic device.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf (US20160058375) in view of JP2016022415.
Regarding claim 16, Rothkopf discloses an electronic device comprising: 

a first plate (704) coupled to one surface which is open in the side bezel structure; 
a sensor (705) disposed on the first plate; 
a second plate (720) coupled to the first plate to cover the sensor; and 
an adhesive member (Paragraph 0142 – The force sensor 705 may also be used to join the cover subassembly 704 to the housing 601 using an adhesive or film) at least partially disposed in a coupling portion between the first plate and the second plate 
Rothkopf does not expressly disclose an adhesive member including a plurality of layers wherein the adhesive member includes at least one waterproof-ventilation layer to perform a ventilation function and a waterproof function.
JP2016022415 discloses adhesive member (30D) including a plurality of layers, wherein at least one waterproof-ventilation layer to perform a ventilation function (20) and a waterproof function (10).
It would have been obvious to one of ordinary skill, before the effective filing date of the invention, to incorporate the waterproof function and ventilation function of JP2016022415 into the adhesive member of Rothkopf.
One having ordinary skill in the art would have been motivated to do so as the combination is excellent for sound permeability; wherein, the incorporation is suitable for use as a waterproof ventilation member for acoustic members for electronic devices.


claim 17, Rothkopf in view of JP2016022415 discloses the electronic device of claim 16, wherein the adhesive member further includes: a first adhesive layer (10 – JP2016022415) attached to the housing; and a second adhesive layer (10 – JP2016022415) attached to the plate, wherein the waterproof-ventilation layer (20 – JP2016022415) is interposed between the first adhesive layer and the second adhesive layer.

Regarding claim 18, Rothkopf in view of JP2016022415 discloses the electronic device of claim 16, wherein the adhesive member is formed in a shape of a circular band or a polygonal band corresponding to a frame shape of the second plate (Figure 6).

Allowable Subject Matter
Claim 19, and its respective dependent claims, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a protrusion which is disposed in the coupling portion between the first plate and the second plate, as claimed in combination with the remaining limitations of independent claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20110221688.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



12 February 2022